December 9, 1924. The opinion of the Court was delivered by
This is the second appeal in this case. The judgment of this Court on the former appeal, affirming a Circuit Decree of Judge Moore, is reported in 122 S.C. 386;115 S.E., 322.
The present appeal is from a decree of his Honor, Judge Featherstone. The questions now sought to be raised here were, in substance, raised by exceptions to the Special Referee's *Page 339 
Report upon the hearing before Judge Featherstone and were disposed of by him as follows:
"The questions raised are practically the same as those raised by the plaintiff on appeal to the Supreme Court, and have been passed on by that Court adversely to the plaintiff in its affirming the decree of Judge Moore, as being just and right."
In that view, after careful consideration of appellant's argument to the contrary, we are satisfied the Circuit Judge was correct.
It is accordingly adjudged that, for the reasons therein stated, the decree of the Circuit Court is hereby affirmed.
MESSRS. JUSTICE FRASER and COTHRAN concur.
MR. JUSTICE WATTS dissents.
MR. CHIEF JUSTICE GARY did not participate.